Eberhakdt, Judge.
1. It is error in a condemnation case to charge that the jury might, in estimating the value of the land taken, consider .other uses to which the land might be devoted when there was no 'evidence authorizing the jury to find that it was suitable for any use other than that to which it was devoted at the time of the taking, or from which a reasonable inference of suitability for other uses, might be drawn. Central Ga. Power Co. v. Cornwell, 139 Ga. 1 (76 SE 387, AC 1914A 880); State Hwy. Dept. v. Whitehurst, 109 Ga. App. 737 (137 SE 2d 371); State Hwy. Dept. v. Godwin, 109 Ga. App. 740 (2) (137 SE2d 351).
2. A charge that “the measure of damages for property actually taken is the fair market value of that particular property, and when this measure or rule will give just and adequate compensation to the condemnee, it is the rule that should be applied by you” is not subject to the criticism that it is argumentative, confusing or prejudicial.

Judgment reversed for the reason stated in the first headnote.


Bell, P. J., and Jordan, J., concur.

Eugene Cook, Attorney General, Richard L. Chambers, Horace E. Campbell, Jr., Assistant Attorneys General, Robert Lanyon, Deputy Assistant Attorney General, for plaintiff in error.
George B. Culpepper, Jr., contra.